Citation Nr: 1827532	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  11-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Eentitlement to service connection for allergic rhinosinusitis

2.  Entitlement to service connection for an acquired psychiatric disorder. 

3.  Entitlement to service connection for a bilateral foot disability other than flat feet, to include plantar fasciitis. 

4.  Entitlement to service connection for headaches. 

5.  Entitlement to service connection for a low back disability. 

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to medications used to treat various orthopedic disabilities. 

7.  Entitlement to service connection for left nephrolithiasis.
8.  Entitlement to service connection for a stomach disability, to include a hiatal hernia and gastroesophageal reflux disease (GERD). 


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1954 to November 1956.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the claims file is currently held by the RO in San Juan, Puerto Rico.

In April 2014 and March 2016 the Board remanded the case for further action by the originating agency.  It has now returned to the Board for additional appellate action.


FINDING OF FACT

On March 20, 2018 the Board was notified by the Social Security Administation (SSA) that the appellant has died.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b). 


ORDER

The appeal is dismissed.


		
M. H. Hawley
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


